IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In the Matter of the Marriage of:          )      No. 82192-0-I
                                           )
MADHAVAN VIJAYABOOPATHY,                   )
                                           )
                     Appellant,            )
                                           )
       and                                 )
                                           )
PRAMILA MADHAVAN, n/k/a                    )      UNPUBLISHED OPINION
PRAMILA LAWRANCE,                          )
                                           )
                     Respondent.           )
                                           )

       VERELLEN, J. — Madhavan Vijayaboopathy challenges the trial court’s

parenting plan restricting his residential time to the discretion of his 15-year-old

daughter. Because the court found that Vijayaboopathy had a history of domestic

violence under RCW 26.09.191(2)(a)(iii) against the mother, Pramila Lawrance,

the court did not abuse its discretion in restricting his residential time and also

considering the “wishes” of their “sufficiently mature” daughter.

       Vijayaboopathy also challenges the trial court’s maintenance award,

division of property, child support order, and its attorney fee award in favor of

Lawrance. But he fails to properly assign error to specific findings of fact. Further,

even if we ignore his deficient assignments of error, substantial evidence supports

the trial court’s findings. The court did not abuse its discretion.

       We award attorney fees on appeal to Lawrance.
No. 82192-0-I/2



       Therefore, we affirm.

                                          FACTS

       In 2001, Madhavan Vijayaboopathy married Pramila Lawrance1 in India.

Shortly after they were married, he started physically abusing her.

       In 2006, Vijayaboopathy, Lawrance, and their two daughters moved to the

United States, but they kept their residence in India. They entered the United

States on an H1-B visa sponsored by Vijayaboopathy’s employer, T-Mobile.

       A few years later, the family, including daughters, Mokshita and Shivani,2

moved to Bothell, Washington. On April 7, 2019, after 19 years of marriage,

Vijayaboopathy filed for divorce.

       During the marriage, Vijayaboopathy removed thousands of dollars from

“community funds” and transferred them to a “life coach,” Ms. Holloway.3

Vijayaboopathy also refinanced their Bothell residence without Lawrance’s

knowledge and failed to pay the mortgage. As a result, their “loan [on the

property] is now in foreclosure.”4

       At the time of trial, Vijayaboopathy earned approximately $19,008 a month

as a senior architect for T-Mobile. Lawrance’s ability to work in the United States




       1   Pramila Madhavan changed her name to Pramila Lawrance.
       2   We refer to the daughters by their first names for clarity.
       Clerk’s Papers (CP) at 106 (Finding of Fact (FF) 22.3(a)); Report of
       3

Proceedings (RP) (Oct. 6, 2020) at 219.
       4   CP at 106 (FF 22.3(a)).



                                             2
No. 82192-0-I/3



was complicated by her immigration status, and she referred to herself as a stay-

at-home mother.

       After a bench trial, the trial court entered written findings of fact and

conclusions of law. The court entered a final parenting plan restricting

Vijayaboopathy’s residential time to the sole discretion of 15-year-old Mokshita.

The court entered a final divorce order requiring Vijayaboopathy to pay Lawrance

maintenance of $8,000 a month for nine years. The court also awarded the real

properties to Lawrance, divided the community personal property in favor of

Vijayaboopathy, distributed the community debt in favor of Lawrance, and held

each parent personally responsible for their individual debt. The court entered a

final child support order requiring Vijayaboopathy to pay Shivani’s college tuition.

And the court awarded Lawrance attorney fees based upon Vijayaboopathy’s

intransigence.

       Vijayaboopathy appeals.

                                      ANALYSIS

I. Parenting Plan

       Vijayaboopathy argues that the trial court erred by depriving him “of any

parenting rights to see his daughter,” Mokshita.5




       5Appellant’s Br. at 13. Shivani was 18 years of age at the time the court
entered the parenting plan.



                                           3
No. 82192-0-I/4



       We review a parenting plan for an abuse of discretion.6 A trial court abuses

its discretion when its decisions are based on untenable grounds or made for

untenable reasons.7 Unchallenged findings of fact are accepted as verities on

appeal.8 An appellant is required to specifically assign error identifying any

portion of a finding of fact challenged on appeal.9

       We note that Vijayaboopathy did not properly assign error to any findings of

fact.10 And even if an appellant properly assigns error, a finding of fact is

sustained on appeal if supported by substantial evidence.11 “Substantial evidence

is that which is sufficient to persuade a fair-minded person of the truth of the

matter asserted.”12




       6   Katare v. Katare, 175 Wn.2d 23, 35, 283 P.3d 546 (2012); In re Marriage
of Littlefield, 133 Wn.2d 39, 46-47, 940 P.2d 1362 (1997).
       7   Katare, 175 Wn.2d at 35.
       8   Matter of Custody of A.T., 11 Wn. App. 2d 156, 163, 451 P.3d 1132
(2019).
       9   RAP 2.5(a).
       10  In his reply brief, Vijayaboopathy cites authority that we may waive the
failure to make proper assignments of error to specific portions of the findings of
fact if the brief makes the nature of the challenge clear. But this exception is
discretionary and also requires that the brief “include the challenged findings in the
text” of the brief. See Harris v. Urell, 133 Wn. App. 130, 137, 135 P.3d 530 (2006)
(cited in Appellant’s Reply Br. at 9). Here, Vijayaboopathy’s briefing does not
adequately make specific reference to the challenged portions of the findings of
fact. Therefore, we are not compelled to apply this exception.
       11
        Katare, 175 Wn.2d at 35 (citing Ferree v. Doric Co., 62 Wn.2d 561, 568,
383 P.2d 900 (1963)).
        Id. (citing King County v. Cent. Puget Sound Growth Mgmt. Hr’gs Bd.,
       12

142 Wn.2d 543, 561, 14 P.3d 133 (2000)).



                                           4
No. 82192-0-I/5



       RCW 26.09.191(2)(a)(iii) permits a trial court to impose restrictions on a

parent’s residential time when a parent has engaged in a “history of acts of

domestic violence.” And in imposing additional restrictions, the court can also

consider “the wishes of a child who is sufficiently mature to express reasoned and

independent preferences as to his or her residential schedule.”13

       Here, Lawrance testified that she suffered from domestic violence “[m]any

times” during the marriage.14 She noted that both Mokshita and Shivani have

witnessed Vijayaboopathy “hitting” her.15 Lawrance stated that Vijayaboopathy

has been arrested more than five times for domestic violence and that most

recently, in April of 2019, he was convicted of assault. Lawrance also testified that

their 15-year-old daughter, Mokshita “doesn’t want to go” to Vijayaboopathy’s

apartment because “[h]e’s stopped talking with them” and “he’s acting weird.”16 As

a result, in the final parenting plan, the trial court limited Vijayaboopathy’s

residential time with Mokshita by stating, “Mokshita shall have visits with her father

at her sole discretion. If Mokshita desires to visit her father, she may determine

the length and location of such visits.”17

       Substantial evidence supports the trial court’s domestic violence finding

under RCW 26.09.191(2)(a)(iii) and its finding that Mokshita “does not want to


       13   RCW 26.09.187(3)(a)(vi).
       14   RP (Oct. 5, 2020) at 81.
       15   Id. at 87-88.
       16   Id. at 90.
       17   CP at 108.



                                             5
No. 82192-0-I/6



engage in visits with her father at this time.”18 Because 15-year-old Mokshita was

sufficiently mature to indicate her preferences regarding her residential schedule,

the trial court did not abuse its discretion in restricting Vijayaboopathy’s residential

time with her.

II. Maintenance

       Vijayaboopathy contends that the trial court erred in the amount of

maintenance it awarded to Lawrance. We review a maintenance award for an

abuse of discretion.19

       “‘The only limitation on amount and duration of maintenance under

RCW 26.09.090 is that, in light of the relevant factors, the award must be just.’”20

The court can consider the following nonexclusive factors in awarding

maintenance:

       (1) the financial resources of the party seeking maintenance; (2) the
       time needed to acquire education necessary to obtain employment;
       (3) the standard of living during the marriage; (4) the duration of the
       marriage, (5) the age, physical and emotional condition, and financial
       obligations of the spouse seeking maintenance; (6) and the ability of
       the spouse from whom maintenance is sought to meet his or her
       needs and obligations while providing the other spouse with
       maintenance.[21]




       18   CP at 105-06 (FF 22.1(b)).
       19   In re Marriage of Valente, 179 Wn. App. 817, 821-22, 320 P.3d 115
(2014).
       20Matter of Marriage of Anthony, 9 Wn. App. 2d 555, 564, 446 P.3d 635
(2019) (quoting Bulicek v. Bulicek, 59 Wn. App. 630, 633, 800 P.2d 394 (1990)).
       21   Valente, 179 Wn. App. at 821-22 (citing RCW 26.09.090).



                                           6
No. 82192-0-I/7



While the trial court must consider the above factors, “it is not required [that the

court] make specific factual findings on all of the factors.”22

       Here, Lawrance testified that she has been unemployed since entering the

United States. Her immigration attorney, Neha Vyas, testified that when her

divorce is final, she will be “out of status.”23 And Vyas also testified that Lawrance

intends to apply for U nonimmigrant status, but due to long waiting lists, she will be

unable to lawfully work in the United States for five years.

       Lawrance stated that during her 19-year marriage, she and her family lived

a luxurious lifestyle. Lawrance testified that in 2019, Vijayaboopathy earned

$225,346 and that each year, his salary increases.24 Lawrance also testified that

during the marriage, Vijayaboopathy transferred approximately $39,000 to Ms.

Holloway and has since transferred approximately $105,000 to her. The court

expressly found that these transfers to Ms. Holloway were made by

Vijayaboopathy “to hide the funds” from Lawrance and the court.25 Substantial

evidence supports this finding.



       22Anthony, 9 Wn. App. 2d at 564 (quoting Mansour v. Mansour, 126 Wn.
App. 1, 16, 106 P.3d 768 (2004)).
       23   RP (Oct. 6, 2020) at 247-48.
       24See CP at 107 (FF 22.3(g)). Vijayaboopathy contends the trial court was
mistaken that his monthly earnings of $19,008 did not include his bonus ($25,000
on an annual basis) and thereby double counted his annual bonus. But even if we
ignore his failure to properly assign error to this portion of the finding of fact, the
determination of consequence was the great difference in earning capacity of the
parties. Even if we disregard the annual bonus, Vijayaboopathy’s earning capacity
far exceeds Lawrance’s.
       25   CP at 106 (FF 22.3 (a)).



                                           7
No. 82192-0-I/8



       Substantial evidence also supports the trial court’s determination that

Lawrance was in need of maintenance and that Vijayaboopathy had the ability to

pay. Substantial evidence supports the findings of a 19-year marriage, a great

difference in earning capacity, and an “upper-middle class standard of living during

their marriage.26 And in this setting, the court’s express emphasis upon the

father’s attempt to hide assets from the court is a legitimate concern regarding the

true picture of the assets available when evaluating the amount of maintenance. 27

Because the court’s maintenance award was “just,” the court did not abuse its

discretion.

III. Division of Property

       Vijayaboopathy challenges the property distribution including his contention

that the trial court made “a series of computational errors.”28

       The trial court has broad discretion in distributing marital property. 29 “The

trial court’s distribution of property in a dissolution action is guided by statute,

which requires it to consider multiple factors in reaching an equitable conclusion.

These factors include (1) the nature and extent of the community property, (2) the

nature and extent of the separate property, (3) the duration of the marriage, and



       26   CP at 107 (FF 22.3(e)).
       27
        The final factor that should be considered in awarding maintenance is a
spouse’s “dissipation and probable concealment of assets.” In re Marriage of
Morrow, 53 Wn. App. 579, 588, 770 P.2d 197 (1989) (citing In re Marriage of
Nicholson, 17 Wn. App. 110, 118-19, 561 P.2d 1116 (1977)).
       28   Appellant’s Br. at 6.
       29   In re Marriage of Rockwell, 141 Wn. App. 235, 242, 170 P.3d 572 (2007).



                                            8
No. 82192-0-I/9



(4) the economic circumstances of each spouse.”30 And in weighing these factors,

the court “may properly consider a spouse’s waste or concealment of assets.”31

       Here, the trial court favored Lawrance with a 71 to 29 percent split of the

assets. The court noted that due to Vijayaboopathy’s actions during the marriage,

there were “limited assets to divide.”32 The trial court awarded the equity in the

Bothell and India residences to Lawrance. The court divided the community

personal property marginally in Vijayaboopathy’s favor.33 The court ordered

Lawrance to pay the mortgage on the India residence and ordered the rest of the

community debt to be paid by Vijayaboopathy, including three different loans he

obtained. And the trial court held each responsible for their separate debt.

       In its maintenance findings, the court noted that during the marriage

Vijayaboopathy took “huge sums of community funds and transferred them to Ms.

Holloway, to hide the funds” from Lawrance and the court.34 The court also found

that Vijayaboopathy took “on enormous amount[s] of debt unbeknownst to

[Lawrance], and those funds” were never accounted for by him.35 Vijayaboopathy



       30   Id. (citing RCW 26.09.080).
       31  In re Marriage of Wallace, 111 Wn. App. 697, 708, 45 P.3d 1131 (2002)
(citing In re Marriage of White, 105 Wn. App. 545, 551, 20 P.3d 481 (2001)).
       32   CP at 106 (FF 22.3(a)).
       33   Compare CP at 64 with CP at 65.
       34   CP at 106 (FF 22.3(a)).
       35 Id. “The trial court may properly consider the property division when
determining maintenance, and may consider maintenance in making an equitable
division of the property.” In re Marriage of Estes, 84 Wn. App. 586, 593, 929 P.2d
500 (1997) (citing In re Rink, 18 Wn. App. 549, 552-53, 571 P.2d 210 (1977)).



                                          9
No. 82192-0-I/10



fails to establish that the court abused its discretion in considering his concealment

of assets in dividing the couple’s property.

       Vijayaboopathy’s argument that the trial court committed “arithmetic errors”

in its division of property focuses on the court’s calculation of equity in the Bothell

residence.36 But the only finding of consequence regarding the value of the

Bothell residence is unchallenged finding of fact 22.4(a), that the home “has equity

in the amount of $47,894.”37 Even if we disregard the lack of an adequate

assignment of error, Lawrance testified that the Bothell residence was most likely

to sell for approximately $850,000 with closing costs of roughly $66,000.

Vijayaboopathy argued at closing that the principal balance with delinquent

amounts on the Bothell property “basically adds up to $731,580.”38

       Taken together, this record is consistent with an equity in the Bothell

residence of roughly $48,000, approximately what the trial court found. And “[a]

just and equitable division [of property] ‘does not require mathematical precision,

but rather fairness, based upon a consideration of all the circumstances of the

marriage, both past and present, and an evaluation of the future needs of the

parties.’”39 On this record, Vijayaboopathy does not establish an abuse of

discretion in the property distribution.


       36   Appellant’s Br. at 24-25.
       37   CP at 107.
       38   RP (Oct. 6, 2020) at 311.
       39
        In re Marriage of Larson and Calhoun, 178 Wn. App. 133, 138, 313 P.3d
1228 (2013) (citing In re Marriage of Crosetto, 82 Wn. App. 545, 556, 918 P.2d
954 (1996)).



                                           10
No. 82192-0-I/11



IV. Child Support

       Vijayaboopathy argues that the trial court erred by “failing to enter adequate

findings” in support of its conclusion that he should be solely responsible for

Shivani’s college tuition.40 We review a child support order for an abuse of

discretion.41

       “In setting child support, the trial court must take into consideration all

factors bearing upon the needs of the children and the parents’ ability to pay.”42 A

child support order “should meet each child’s basic needs and should provide any

‘additional child support commensurate with the parent’s income, resources and

standard of living.’”43

       Here, Lawrance testified that despite her efforts to persuade Shivani to

attend a more financially affordable college such as the University of Washington,

Vijayaboopathy promised to pay for Shivani to attend the University of California

Santa Barbara (UCSB).44 The trial court did not abuse its discretion in holding him

solely responsible for Shivani’s UCSB tuition.


       40   Appellant’s Br. at 5.
       41In re Marriage of Holmes, 128 Wn. App. 727, 736, 117 P.3d 370 (2005)
(citing Marriage of Griffin, 114 Wn.2d 772, 776, 791 P.2d 519 (1990)).
       42In re Marriage of Pollard, 99 Wn. App. 48, 52, 991 P.2d 1201 (2000)
(citing Matter of Marriage of Blickenstaff, 71 Wn. App. 489, 498, 859 P.2d 646
(1993)).
       43   Id. (citing RCW 26.19.001).
       44 See Untersteiner v. Untersteiner, 32 Wn. App. 859, 864, 650 P.2d 256
(1982) (“‘An agreement of a husband to pay a designated amount of support is an
undertaking which is favored by the courts.’”) (quoting Kinne v. Kinne, 82 Wn.2d
360, 363, 510 P.2d 814 (1973)).



                                           11
No. 82192-0-I/12



V. Attorney Fees

       Vijayaboopathy argues that the trial court erred in awarding attorney fees to

Lawrance. We review an award of attorney fees for an abuse of discretion.45 In

an action for dissolution of marriage a trial court may award attorney fees if “one

spouse’s intransigence increased the legal fees of the other party.” 46 Here, the

trial court found Vijayaboopathy in contempt four times for his failure to pay debts

and child support “demonstrat[ing] his intransigence in this case.”47 The court also

noted that he filed 24 petitions and motions throughout the litigation, only one of

which was granted. Based on the record before us, the trial court did not abuse its

discretion in awarding Lawrance attorney fees based upon intransigence.

       Additionally, both parties request attorney fees on appeal. Vijayaboopathy

provides no authority in support of his assertion that he is entitled to attorney fees.

Lawrance requests attorney fees on appeal under RCW 26.09.140. “RCW

26.09.140 authorizes an award of [attorney] fees after consideration of one party’s

need and the other party’s ability to pay.”48 The parties submitted financial

declarations on appeal. Each party challenges the accuracy of the other party’s

financial declaration. But we conclude that Lawrance has made an adequate




       45   Matter of Marriage of Laidlaw, 2 Wn. App. 2d 381, 392, 409 P.3d 1184
(2018).
       46
        Burrill v. Burrill, 113 Wn. App. 863, 873, 56 P.3d 993 (2002) (citing In re
Marriage of Morrow, 53 Wn. App. 579, 590, 770 P.2d 197 (1989)).
       47   CP at 107 (FF 22.5(c)).
       48   Burrill, 113 Wn. App. at 874.



                                            12
No. 82192-0-I/13



showing of her entitlement to fees on appeal under RCW 26.09.140 subject to her

compliance with RAP 18.1(d).49

      Therefore, we affirm.




WE CONCUR:




      49  There is no need for us to address Lawrance’s alternative ground for
attorney fees on appeal based on intransigence.



                                        13